UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 25, 2011 BIOSTAR PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Maryland 001-34708 20-8747899 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) No. 588 Shiji Xi Avenue Xianyang City, Shaanxi Province People’s Republic of China 712046 (Address of Principal Executive Office) (Zip Code) 86-029-33686638 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01Other Events The Company issued a press release announcing the completion of the Shaanxi Weinan acquisition, a copy of which press release is furnished as Exhibit 99.1. Section 9 – Exhibits Item 9.01Exhibits 99.1Press release. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Biostar Pharmaceuticals, Inc. Date:October 25, 2011 By: /s/ Zack Pan Zack Pan Chief Financial Officer
